Citation Nr: 0633830	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-16 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 30 education benefits 
in the calculated amount of $34,786.27 was properly created.

2.  Entitlement to waiver of recover of an overpayment of 
Chapter 30 education benefits, in the calculated amount of 
$34,786.27.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from January 1983 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2003 determination, the Education Center at the 
RO retroactively terminated the veteran's Chapter 30 
education benefits, effective June 7, 1999, resulting in an 
overpayment in the amount of $34,786.27.  In September 2003, 
the veteran disagreed with the validity of the debt and a 
Statement of the Case addressing this issue was provided to 
him in April 2004.  The veteran perfected an appeal of this 
issue by submitting a substantive appeal in May 2004.  

In an April 2004 determination, the Committee on Waivers and 
Compromises (Committee) at the RO denied the veteran's 
request for a waiver of recovery of the $34,786.27 
overpayment at issue in this case.  In December 2005, the 
Board determined that the veteran's May 2004 substantive 
appeal with regard to the validity of the debt, when read in 
conjunction with previous statements requesting a waiver of 
overpayment, amounted to a timely notice of disagreement with 
the April 2004 Committee decision.  Accordingly, the Board 
remanded the matter to the RO for the issuance of a Statement 
of the Case addressing the waiver issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.





REMAND

In its December 2005 remand, the Board noted that although 
the veteran had submitted a notice of disagreement with the 
April 2004 Committee decision denying a waiver of recovery of 
the $34,786.27 Chapter 30 overpayment, a Statement of the 
Case had not yet been issued.  Thus, the Board directed the 
RO to issue such a Statement of the Case, then provide the 
veteran the opportunity to perfect an appeal, if he so 
desired.  

In addition, the Board then instructed the RO to readjudicate 
the issue of the validity of the $34,786.27 Chapter 30 
overpayment, in accordance with VA O.G.C. Prec. Op. No. 6-98, 
published at 63 Fed. Reg. 31,264 (1998).

A review of the record indicates that the RO did not fully 
comply with the Board's remand instructions.  Thus, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that where remand instructions are not 
followed, the Board errs as a matter of law when it fails to 
ensure compliance).

Specifically, it is noted that in response to the Board's 
remand, the RO provided a June 2006 Report of Contact 
indicating that the issues remanded by the Board "were 
previously addressed in the SOC of 3-3-05, Denial of Waiver, 
and in the SOC of 4-1-04, Validity of Debt."  

The record on appeal, however, does not contain a copy of the 
referenced March 3, 2005 Statement of the Case, nor does it 
contain any indication that the veteran has perfected an 
appeal of the waiver issue.  In addition, the record contains 
no indication that the issue of the validity of the 
overpayment at issue was readjudicated, as the Board 
instructed.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the complete 
record on appeal, including the 
veteran's VA claims folder, as well as 
any additional pertinent records in its 
possession, such as the March 3, 2005 
Statement of the Case, as well as any 
substantive appeal or evidence and 
argument thereafter submitted by the 
veteran.  

2.  After undertaking any additional 
development deemed necessary after a 
review of the complete record on 
appeal, the RO should readjudicate all 
issues properly on appeal, including 
the waiver issue if the veteran has 
perfected a timely appeal of that 
issue.  If the benefit(s) sought on 
appeal remain denied, the veteran and 
any representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  If the veteran has properly 
perfected an appeal as to the waiver 
issue, the Statement of the Case should 
include a discussion and recitation of 
the pertinent legal criteria pertaining 
to both the waiver and validity issues.  

The case, including the veteran's claims folder, should then 
be returned to the Board, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



